Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 1 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

DAYANA AGUIAR,
individually and on behalf of all
others similarly situated,

Plaintiff(s), Case No.: 0:20-CV-60198-RAR
v.

M.J. PETER & ASSOC., INC.,

a Florida corporation;

M.J. PETER CLUB MANAGEMENT,

INC., a Florida corporation; MRG OF
SOUTH FLORIDA, INC. d/b/a

SOLID GOLD GENTLEMEN’S CLUB,

a Florida Limited Liability Company;

BEE LINE ENTERTAINMENT PARTNERS,
LLC d/b/a SOLID GOLD GENTLEMEN’S CLUB,
a Florida Limited Liability Company;

1350 FOOD & BEVERAGE, LLC d/b/a
SOLID GOLD GENTLEMEN’S CLUB,

a Florida Limited Liability Company;
MICHAEL J. PETER, an individual

and DOES 1-10, inclusive,

Defendants.

/

DEFENDANTS, BEE LINE ENTERTAINMENT PARTNERS’, LLC AND 1350 FOOD &
BEVERAGE, LLC’S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’
COMPLAINT, COLLECTIVE ACTION AND JURY DEMAND

 

Defendants, BEE LINE ENTERTAINMENT PARTNERS, LLC, a Florida Limited
Liability Company; 1350 FOOD & BEVERAGE, LLC, a Florida Limited Liability Company by
and through the undersigned counsel, and, hereby files this Answer and Affirmative Defenses to

the Plaintiffs’ Complaint, and would state as follows:
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 2 of 19

I. NATURE OF THE ACTION

1. Denied.
2. Denied.
3. Denied.
4. Denied.
5. Denied.
6. Denied.

7. Denied that this action is appropriate for administration as a “collective

action,” or that any “Class” is appropriate for certification.

8. Denied.
IL. PARTIES
9. Denied.
10. Denied.
11. Denied
12. Denied.
13. Denied.
14. Denied.
15. Denied.
16. Denied.
17. Denied.
18. Denied.
19. Denied.

20. Denied.
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 3 of 19

21. Denied.
22. Denied.
23. Denied.
24. Denied.
25. Denied.
26. Denied.

III. Venue and Jurisdiction
27. Admitted that the Court has jurisdiction over disputes under 28 U.S.C. Sec. 1331,
denied that the facts of this dispute warrant exercise of said jurisdiction.

28. Admitted.

IV. ALLEGATIOINS COMMON TO ALL CAUSES OF ACTION

29. Denied.
30. Denied.
31. Denied.
32. Denied.

33. Unknown, therefore denied.

34. Denied.
35. Denied.
36. Denied.
37. Denied.
38. Denied.
39. Denied.
40. Denied.

41. Denied.
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 4 of 19

42. Denied.
43. Denied.
44. Denied.
45. Denied.
46. Denied.
47. Denied.
48. Denied.
49. Denied.
50. Denied.
51. Denied.
52. Denied.
53. Denied.
54. Denied.
55. Denied.
56. Denied.
57. Denied.
58. Denied.
59. Denied.
60. Denied.
61. Denied.
62. Denied.
63. Denied.

64. Denied.
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 5 of 19

65. Denied.
66. Denied.
67. Denied.
68. Denied.
69. Denied.
70. Denied.
71. Denied.
72. Denied.
73. Denied.
74. Denied.
75. Denied.
76. Denied.
77. Denied.
78. Denied.
79. Denied.
80. Denied.

81. Unknown, therefore Denied.

82. Denied.

83. Denied; subsequently A-J are denied.

84. Denied.

85. Statutes and Case law speaks for itself, otherwise denied that it has any

applicability to the facts of this case.
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 6 of 19

86. Statutes and Case law speaks for itself, otherwise denied that it has any
applicability to the facts of this case.

87. Denied.

88. Denied.

V. COLLECTIVE ACTION ALLEGATIONS

89. Admitted that 29 U.S.C. Sec. 203(s)(1) speaks for itself, otherwise denied that it

has any applicability to the facts of this case.

90. Denied.
91. Denied.
92. Denied.
93. Denied.
94. Denied.
95. Denied.
96. Denied.
97. Denied.
98. Denied.
99. Denied.
100. Denied.
101. Denied.
102. Denied.
103. Denied.

104. Unknown, therefore denied.
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 7 of 19

VI. CAUSES OF ACTION

FIRST CAUSE OF ACTION
Failure to Pay Minimum Wage Pursuant, 29 U.S.C. § 206

105. Denied.

106. Denied.
107. Admitted that 29 U.S.C. Sec. 203(s)(1) speaks for itself, otherwise denied that it

has any applicability to the facts of this case.

108. Denied in that every performer received compensation well in excess of minimum
wage for all relevant conduct.

109. Denied in that every performer received compensation well in excess of minimum
wage for all relevant conduct.

110. Denied in that every performer received compensation well in excess of minimum
wage for all relevant conduct.

111. Denied.
SECOND CAUSE OF ACTION
Failure to Pay Overtime Wages Pursuant to FLSA, 29 U.S.C. § 207

112. Denied.

113. Admitted that 29 U.S.C. Sec. 203(d) speaks for itself, otherwise denied that it has
any applicability to the facts of this case.

114. Denied.

115. Admitted that 29 U.S.C. Sec. 203(s)(1) speaks for itself, otherwise denied that it
has any applicability to the facts of this case.

116. Denied.

117. Denied.

118. Denied.
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 8 of 19

119.

120.

121.

122.

123.

124.

125.

126.

127.

128.

129.

130.

Denied.

THIRD CAUSE OF ACTION
legal Kickbacks, 29 C.F.R. § 531.35

Denied.
Denied.
Denied.
Denied.
Denied.
Denied.

FOURTH CAUSE OF ACTION
Unlawful Taking of Tips in Violation of the FLSA, 29 U.S.C. §203

Denied.
Denied.
Denied.
Denied.

Admitted that 29 U.S.C. § 203(s)(1) speaks for itself, otherwise denied that it has

any applicability to the facts of this case.

131.

Admitted that 29 U.S.C. § 203 speaks for itself, otherwise denied that it has any

applicability to the facts of this case.

132.

133.

134.

135.

136.

Denied.

Denied.

Denied.

Denied.

Denied.
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 9 of 19

137.

138.

139.

140.

141.

142.

Denied.
Denied.
Denied.

Denied.

JURY DEMAND

Defendants concur with Plaintiffs and request a jury trial on all issues so triable.

PRAYER
For the responses set forth above, Defendants respectfully request that the Court

enter judgment in favor of Defendants and deny any relief request by Plaintiffs.

AFFRIMATIVE DEFENSES

1. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a

cause of action against any Defendant.

2. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a

cause of action, to the extent that Plaintiffs failed to exhaust any mandatory contractual

remedies, including, but not limited to, any applicable arbitration procedures included in

any applicable contract signed by any relevant Plaintiff.

3. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a

cause of action against any Defendant, because the Federal Arbitration Act does not

authorize class-action arbitration the absence of an agreement authorizing class-wide

arbitration.
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 10 of 19

4. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because the Plaintiffs and any putative
class members who performed as exotic dance entertainers at any of the Defendant/s
respective Clubs and business establishments entered into an agreement with each
individual Defendant, and agreed that the business relationship between any individual
Defendant and any individual performer was not that of "employee — employer." At no
time was any plaintiff for any putative class member and "employee" of any Defendant for
any purpose.

5. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every Plaintiff, and Every
Putative Class Member, Performed As an Exotic Dancer Entertainer at Any Respective
Defendants Club or business premises, and did so as a tenant, lessee, and licensee, and is
therefore precluded from invoking the provisions of the FLSA.

6. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because Plaintiff has standing to
maintain this action.

7. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, is breaching
one or more contracts with any relevant Defendant.

8. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a

cause of action against any Defendant, and is barred because every respective Plaintiff, as
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 11 of 19

well as any putative class member asserting the same facts as any Plaintiff, is based on
fraud in the inducement.

9. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be
unjustly enriched by the granting or award of any of the requested relief.

10. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, are based on
intentional misrepresentations.

11. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, delayed making
any complaint or asked to be an “employee,” thus the action is barred by laches.

12. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be
precluded from relief on the basis of judicial and equitable estoppel.

13. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be

precluded from relief on the basis of Defendants detrimental reliance on the Plaintiffs’
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 12 of 19

choice and demand, in word and in deed, NOT to be treated or characterized as an
“employee.”

14. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be
precluded from relief on the basis of the “unclean hands” doctrine, and the violation of the
implied covenant of good faith and fair dealing.

15. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be
precluded from relief on the basis that no Plaintiff used reasonable care to avoid or mitigate
any actual or implied damages.

16. Plaintiffs’ Complaint, and each and every cause of action set forth herein, fails to state
a cause of action against any Defendant, and is barred because every respective Plaintiff,
as well as any putative class member asserting the same facts as any Plaintiff, would be
precluded from relief on the basis that all rights to recovery have been waived.

17. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be barred
by any applicable statute of limitations.

18. Plaintiffs damages, to the extent they exist at all, as well as any putative class member
asserting the same facts as any Plaintiff, would be subject to set-offs, credits and

deductions.
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 13 of 19

19. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be barred
by any applicable statute of frauds.

20. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be barred
because no Defendant was an “employer,” “joint employer,” or part of any “enterprise”
upon which to base relief.

21. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be barred
by the doctrine of accord and satisfaction.

22. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be barred
by the doctrine of release.

23. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be barred
by the doctrine of the economic loss rule and prior payment.

24. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a

cause of action against any Defendant, and is barred because every respective Plaintiff, as
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 14 of 19

well as any putative class member asserting the same facts as any Plaintiff, would be barred
by the doctrine of collateral estoppel.

25. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be barred
by the doctrine of avoidable consequences. |

26. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be barred
due to the lack of any employment relationship between any Plaintiff and any Defendant.

27. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be barred
by the “artistic professions” exception.

28. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be barred
because monies collected from the sales of dance performances were not “tips” or

“gratuities.”

29. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as

well as any putative class member asserting the same facts as any Plaintiff, would be barred
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 15 of 19

because only those monies over and above the amount collected from the sales of dance

performances would be “tips” or “gratuities.”

30. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be barred
because they can send it to or requested the business relationship and allege conduct of any
Defendant and accepted the benefit of the non-employee status without complaint during
the time that she or they may have performed any services deemed for the benefit of any
Defendant.

31. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be barred

because ALL Defendants acted in good faith at all times.

32. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be barred
on the basis of the doctrine of waiver and estoppel based on the Plaintiffs’ course of

conduct.

33. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as

well as any putative class member asserting the same facts as any Plaintiff, would be barred
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 16 of 19

because every performer earned more than, substantially more than, any applicable
“minimum wage.”

34. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be barred
because the FLSA does not apply to licensees, less ease, or independent contractors who
work for their own advantage on the premises of another, were not denied the minimum
standard of living, and did not perform under an arrangement which threatened fair
competition.

35. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be barred
because no Plaintiff ever conformed to the obligations or limitations of employees.

36. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a
cause of action against any Defendant, and is barred because every respective Plaintiff, as
well as any putative class member asserting the same facts as any Plaintiff, would be barred
because there is a complete absence of any negligence or willful misconduct on the part of
any Defendant.

37. The Plaintiffs’ request for treatment as an FLSA collective action should be barred due to
confusion, irreconcilable conflict, lack of manageability, and prejudice to putative class
members and all Defendants.

38. Plaintiffs are barred from obtaining legitimate certification of any class or collective action

under the complaint due to the lack of any ascertainable, identifiable class.
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 17 of 19

39. Plaintiffs are barred from obtaining legitimate certification of any class or collective action
under the complaint due to the absence of any commonality of interest.

40. Plaintiffs are barred from obtaining legitimate certification of any class or collective action
under the complaint due to the fact that such administration would absolutely not be the
superior method of adjudicating any applicable dispute.

41. Plaintiffs are barred from obtaining legitimate certification of any class or collective action
under the complaint due to the inadequacy of Plaintiffs as representatives of any putative
class.

42. Plaintiffs are barred from obtaining legitimate certification of any class or collective action
under the complaint due to the fact that the Plaintiffs, all of whom are alleged to have
engaged in some type of unlawful activity, would be inadequate to be representatives of
any putative class.

43, Plaintiffs are barred from obtaining legitimate certification of any class or collective action
under the complaint due to the fact that the Plaintiffs, all of whom are alleged to have
engaged in some type of unlawful activity, are not typical of any performer, none of which
desire to be classified as “employees,” nor engage in unlawful activity.

44. Plaintiffs are barred from obtaining legitimate certification of any class or collective action
under the complaint due to the fact that any certification would result in insurmountable
management problems.

45. Plaintiffs are barred from obtaining legitimate certification of any class or collective action
under the complaint due to the fact that there is an absence of common questions of law or

fact and/or the absence of similarly situated putative class members.
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 18 of 19

46. Plaintiffs are barred from obtaining legitimate certification of any class or collective action
under the complaint due to the fact that there are substantial numbers, if not the majority
of putative class members, antagonistic to the class.

47. Plaintiffs are barred from obtaining legitimate certification of any class or collective action
under the complaint due to the fact that class treatment would not benefit the Court or the
parties.

48. Plaintiffs are barred from obtaining legitimate certification of any class or collective action
under the complaint due to the fact that common questions of fact do not predominate.

49. Plaintiffs are barred from obtaining legitimate certification of any class or collective action
under the complaint due to the fact that any actual damages would be unique,
individualized, and nominal.

50. Plaintiffs are barred from obtaining legitimate certification of any class or collective action
under the complaint due to the fact that the individual Plaintiffs’ proofs would be
individualized.

51. Plaintiffs are barred from obtaining legitimate certification of any class or collective action
under the complaint due to the fact that it would cause confusion, irreconcilable conflict,
lack of manageability, and prejudice to putative class members and Defendants.

52. Plaintiffs are barred from obtaining legitimate certification of any class or collective action
under the complaint due to the fact that the Court lacks subject matter jurisdiction.

53. Plaintiffs are barred from obtaining legitimate certification of any class or collective action
under the complaint due to the fact that there is a lack of any legitimate case or controversy.

54. Plaintiffs’ Complaint, and each and every cause of action set forth therein, fails to state a

cause of action against any Defendant, and is barred because every respective Plaintiff, as
Case 0:20-cv-60198-AMC Document 38 Entered on FLSD Docket 06/08/2020 Page 19 of 19

well as any putative class member asserting the same facts as any Plaintiff, is subject to the
doctrine of in pari delicto.
55. Defendants reserve the right to supplement these affirmative defenses as they may become known

through discovery or the administration of this case.

 

Dated: June 8, 2020 Respectfully Submitted,

/s/ Luke Lirot

Luke Lirot, Esq.

Florida Bar Number 714836
Sean Colon, Esq.

Florida Bar Number 1010686
LUKE CHARLES LIROT, P.A.
2240 Belleair Road, Suite 190
Clearwater, Florida 33764
Telephone: (727) 536-2100
Facsimile: (727) 536-2110

luke2@lirotlaw.com (primary e-mail)
krista@lirotlaw.com (secondary e-mail)
sean@lirotlaw.com (secondary e-mail)

Attorneys for the Defendants

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on June 8, 2020, I electronically filed the foregoing with the
Clerk of the Court by using the e-filing system to

/s/ Luke Lirot, Esq.
Luke C. Lirot, Esq.
